El Juez Asociado Sr. Sulzbacher
emitió la siguiente opinión.
El acusado, Luis Rodríguez, fue debidamente juzgado y condenado por la Corte de Distrito de Humacao, por hurto de mayor cuantia; hizo moción apelando á este Tribunal. No se encuentra en los autos pliego de excepciones, ni escrito al-guno, refiriéndose á error cometido por el Tribunal senten-ciador. Esta Corte Suprema no encuentra error alguno, y *476por tanto la sentencia de la Corte de Distrito de Hnmacao debe ser confirmada.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados Hernández, Figueras y MacLeary.